Citation Nr: 1750505	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-35 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 15, 2011 until the assignment of a temporary total rating on January 29, 2013 and from April 1, 2013 forward.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 28, 2014. 


REPRESENTATION

The Veteran represented by:  Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 until August 2008.  His awards and decorations include the Combat Action Badge. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO in St. Petersburg, Florida has jurisdiction over these matters.  During the pendency of the appeal, the Veteran was awarded a temporary total (100 percent) disability rating for his PTSD between January 29, 2013 and April 1, 2013 due to psychiatric hospitalization in excess of 21 days.  See 38 C.F.R. § 4.29 (2016).  As the 100 percent rating is the maximum schedular rating available for PTSD, the Board will consider the rating period on appeal to include only that portion when PTSD was rated less than 100 percent disabling.
Relevant evidence has been uploaded to the Veteran's electronic claims file since the last adjudication by the RO.  However, in September 2017, the Veteran, through his attorney, waived initial RO review of this evidence.  Accordingly, the Board may proceed with appellate consideration.  38 C.F.R. §20.1304 (2016).
The Veteran requested a hearing on the issue of an increased rating for PTSD in an October 2014 substantive appeal, VA Form 9.  A hearing was scheduled for September 27, 2017.  However, prior to the scheduled hearing, the Veteran, through his attorney, requested review of his appeal through the pre-hearing conference program.  As part of the pre-hearing conference correspondence, the Board agreed to take jurisdiction over an implied claim for TDIU, prior to July 28, 2014, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as such a claim is part and parcel with the Veteran's PTSD increased rating claim.  Based on the disposition of these claims for an increased rating for PTSD and TDIU below, the Veteran and his attorney agreed to withdraw the request for a Board hearing on these issues.  See September 19, 2017 Statement. 

The Veteran has several notices of disagreement pending at this time from 2016 and 2017 rating decisions, and the Veteran's attorney has requested an informal conference with a Decision Review Officer.  The RO will process these requests in the ordinary course of business and provide him Statements of the Case, as appropriate.  Considering this appeal is being expeditiously resolved through the pre-conference hearing pilot program, the Board declines to issue a remand at this time instructing the RO to issue Statements of the Case.  


FINDINGS OF FACT

1.  From December 15, 2011 until the assignment of a temporary total rating on January 29, 2013 and from April 1, 2013 forward, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  From December 15, 2011 until July 28, 2014, the Veteran was unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD has been satisfied from December 15, 2011 until the assignment of a temporary total rating on January 29, 2013 and from April 1, 2013 forward.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU were satisfied from December 15, 2011 until July 28, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to the increased rating for PTSD claim were previously  provided to the Veteran in the September 2014 Statement of the Case and will not be repeated here.  The regulations pertinent to the Veteran's claim of an implied TDIU are discussed below, where appropriate.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the merits of the Veteran's claims. 

Increased Rating for PTSD

For the time period encompassing December 15, 2011 until the assignment of a temporary total rating on January 29, 2013 and from April 1, 2013 forward, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent rating under 38 C.F.R. §4.130, Diagnostic Code 9411. 

In reaching this determination,  the Board affords significant evidentiary weight to the August 28, 2015 private opinion issued by Dr. J.M., PhD.  Following a telephonic interview of the Veteran and his wife, as well as a thorough review of the Veteran's electronic claims file, Dr. J.M. concluded that the "limitations of social and occupational functioning imposed by [the Veteran's] service connected PTSD and concomitant Major Depressive Disorder are very severe . . . he has easily triggered intrusive recollections, vivid flashbacks, nightmares, profound avoidance, and most importantly, easily triggered ferocious anger. . . ."

The Board also finds the September 2015 private opinion of Dr. E.T. to be highly probative in this determination.  At an in-person examination, the Veteran reported that his PTSD symptoms included dysphoria, anxiety, mood swings, flashbacks, autonomic hyperactivity, easy startle, angry outbursts, dense initial insomnia, three panic attacks per week, avoidance, scanning behavior, and up to 7 nightmares per week with combat-related themes.  Upon clinical evaluation, the Veteran's affect was labile and his mood was irritable, anxious, and dysphoric with spontaneous and reactive mood swings.  He exhibited autonomic hyperactivity, easy startle response, and angry losses of composure.  Thought processes were confused, tangential, and circumstantial.  He had low energy levels, poor concentration, and was easily distracted.  He was forgetful of facts and events.  Insight was limited and judgment was questionable.  Dr. E.T. concluded that the Veteran's PTSD symptoms were severe in nature.

The opinions of Drs. J.M. and E.T. are further bolstered by the Veteran's VA  and private treatment notes throughout the relevant period on appeal documenting PTSD symptoms of a severity consistent with a 70 percent rating under 38 C.F.R. § 4.130.  For instance, the Veteran was admitted for in-patient treatment of his PTSD for a week during September 2012.  He presented at the private facility because he was worried he "might do something to someone and end up in jail."  The Veteran reported frequent flashbacks of trauma he experienced while serving in Iraq.  In a November 2012 VA psychiatry note, the Veteran reported nightly nightmares, irritability, hyper vigilance, angry outbursts with yelling and screaming, a lack of motivation or interest, and social isolation.  Similarly, in a June 2013 VA treatment record, the Veteran reported symptoms of anxiety, irritability, and social isolation.  He was experiencing nightmares, sleep impairment, hyper vigilance, and daily panic attacks.  The Veteran denied suicidal/homicidal ideations and hallucinations.  In addition, the Veteran's Global Assessment of Functioning scores were consistently charted in the mid 40's throughout the  relevant appeals period, consistent with serious impairment in social, occupational, or school functioning.  In total, the severity and frequency of  the Veteran's PTSD symptoms correlate with a 70 percent evaluation under 38 C.F.R. § 4.130, as the Veteran consistently exhibited near-continuous panic and depression, impaired impulse control, and difficulty adapting to stressful circumstances. 

Consideration has been given to assigning the next higher rating (a total, 100 percent schedular rating) during the relevant appeals period.  However, the Board finds most of the Veteran's documented symptoms do not rise to the level of severity considered in the 100 percent rating criteria.  The Veteran has not exhibited symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or disorientation to time or place.  Overall, the Veteran's psychiatric symptoms are not of the severity typical for a rating higher than 70 percent.

Entitlement to a TDIU

Initially, the Board notes that entitlement to a TDIU from July 28, 2014 forward is moot, as this benefit was previously granted in a November 2015 rating decision.   Thus, the Board will consider the propriety of an award of TDIU prior to this date. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Based on the decision supra, the Veteran has been awarded, at minimum, a 70 percent disability rating for his service-connected PTSD from December 15, 2011 to July 28, 2014.  Thus, the Veteran has satisfied the criteria for schedular TDIU consideration during the appeals period.  38 C.F.R. § 4.16(a) (2016).  

Reviewing the evidence holistically, the Board finds that the Veteran's service connected PTSD has rendered him unable to secure or follow a substantially gainful occupation from December 15, 2011 until July 28, 2014, thus, entitling him to a TDIU for this period.

The Board has afforded significant evidentiary weight to the private opinions of Drs. J.M. and E.T. issued in August 2015 and September 2015, respectively; both of which concluded that the Veteran was prevented from engaging in a substantially gainful occupation due to his service-connected PTSD.  

Dr. J.M. reviewed the Veteran's electronic claims file and interviewed the Veteran and his wife via telephone.  Based on this information gathering and his psychological expertise, Dr. J.M. concluded that the Veteran's PTSD had imposed very severe limitations of functioning to the point where the Veteran was unemployable.  Dr. J.M. further stated that "everything in the record and everything the veteran and his wife reported when I interviewed them points to a man so disabled by PTSD and concomitant Major Depressive Disorder that he needs the constant assistance of his wife for basic ADLs [activities of daily living]. . . ."

Dr. E.T. issued a similar conclusion following an in-person examination and review of the Veteran's relevant medical records.  Dr. E.T. found that the Veteran's PTSD resulted in more than one behavioral effect that would frequently interfere with workplace interaction, including angry outbursts and intolerance of the presence of others.  The Veteran's communication was impaired by confusion and he exhibited limited ability to express himself verbally.  Dr. E.T. concluded that the Veteran was incapable of securing and maintaining gainful employment on this basis.  

These medical opinions are supported by the Veteran's VA treatment notes.  For example, in a December 2011 VA mental health/neuropsychological treatment note, the clinician noted moderately to severely impaired psychomotor processing speed and mildly to moderately impaired immediate auditory attention, both contributing towards difficulty with initial, one-trial learning.  The Veteran's memory was extremely variable.  He further exhibited moderate to severe difficulty with the free recall of an unstructured word task, as well as recognition cueing.  Thus, the Veteran showed deficits in several areas of cognitive functioning necessary to successfully sustain and follow substantially gainful employment. 

Moreover, in a VA polytrauma evaluation conducted in December 2011, it was noted that the Veteran's PTSD resulted in extreme reactions to startle and irritable situations.   He reported punching a former coworker due to his heightened startle response and reported easily losing his temper with his children.  A December 2013 VA neuropsychology report further elaborated on the Veteran's PTSD-related violence in the workplace.  It was reported that the Veteran lost a job at Lowes because he was startled by someone coming up behind him and threatened or swung at the individual with a hammer he was holding.  Employment information confirms the Veteran was employed at Lowes from March to May 2009.   The Veteran also completed a course in diesel mechanics at one school and returned for additional training at another school.  Unfortunately, he was asked to leave in 2011 after hitting and breaking his instructor's sinus cavity when the instructor came up behind him.  These behaviors are simply incompatible with securing and following substantially gainful employment.  

Finally, the Board acknowledges that the Veteran has been awarded Social Security Disability benefits during the period on appeal, based in part on his mental health diagnoses.  While the Board is not bound by legal conclusions reached by other federal agencies based on their own legal criteria, the Board has considered this evidence in adjudicating a claim for a TDIU.

The record reflects that the Veteran has been unemployed throughout the period on appeal and lacks the mental faculties and impulse control necessary to secure and follow substantially gainful employment.  He is prone to frequent episodes of angry outbursts, and has difficulty concentrating and processing minor details.  Accordingly, the Veteran is entitled to a TDIU from December 15, 2011 (at which point he met schedular TDIU consideration) until July 28, 2014.  


ORDER

Entitlement to a disability rating of 70 percent, but no higher, is granted for PTSD from December 15, 2011 until the assignment of a temporary total rating on January 29, 2013 and from April 1, 2013 forward, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from December 15, 2011 until July 28, 2014, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


